Citation Nr: 0318503	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  99-18 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits pursuant to the criteria of 38 U.S.C.A. § 1318 
(West 2002).


REPRESENTATION

Appellant represented by:	To be clarified.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from February 1966 to May 1969.  
He died in August 1995, and the appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The RO denied entitlement to service 
connection for the cause of the veteran's death and 
entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the appellant an 
opportunity for a hearing.  38 U.S.C.A. §§ 7105, 7107 (West 
2002).

The appellant's request that a hearing before a Veterans Law 
Judge of the Board be re-scheduled at the VA RO in Oakland, 
CA was granted in June 2003.  


The Board observes that regulations permit the Board to 
obtain evidence and cure procedural defects without 
remanding.  They were not intended to preclude a remand in 
all circumstances.  See 38 C.F.R. §§ 19.9, 19.31, 20.903 and 
20.1304 (2002).

The request for a hearing before a Veterans Law Judge of the 
Board at the RO is such a matter.  See Chairman's Memorandum 
No. 01-02-01 (January 29, 2001) noting one such action is 
where an appellant has requested a field hearing, either a 
Travel Board hearing or a local Hearing Officer (Decision 
Review Officer) hearing.

The Board notes that the appellant has submitted an 
Appointment of Veterans Service Organization as Claimant's 
Representative form dated in April 2003.  She has listed two 
organizations with different dates of appointment.  As only 
one organization may be appointed as her representative, 
clarification is needed.  

In addition, the CAVC has held that section 5103(a), as 
amended by the Veterans Claims Assistance Act of 2000 (VCAA) 
and § 3.159(b), as recently amended, require VA to inform a 
claimant of which evidence VA will provide and which evidence 
claimant is to provide, and remanding where VA failed to do 
so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see 
also 38 U.S.C.A. §§ 5100, 5102, 5013, 5103A and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (2003), the United States Court of 
Appeals for the Federal Circuit (CAFC) determined that 38 
C.F.R. § 19.9(a)(2)(ii), which provides "no less than 30 
days to respond to notice," is contrary to 
38 U.S.C. § 5103(a).  



The CAFC invalidated 38 C.F.R. § 19.9(a)(2)(ii), which 
requires the Board "to provide the notice required by 
38 U.S.C. [§] 5103(a)" and "not less than 30 days to 
respond to the notice," because it is contrary to 38 U.S.C. 
§ 5103(b), which provides the claimant one year to submit 
evidence.  

A VCAA letter has not been sent on the issue of entitlement 
to service connection for the cause of the veteran's death 
and for entitlement to DIC benefits.  The RO's failure to 
issue a development letter consistent with the notice 
requirements of the VCAA compels remand.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002) and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter on the issue of 
entitlement to service connection for the 
cause of the veteran's death and 
entitlement to DIC benefits consistent 
with the notice requirements of the VCAA, 
as clarified by Quartuccio, supra.  




The RO should advise the appellant that 
she has up to one year after the VCAA 
notice letter is provided to submit 
additional evidence, and that, if the 
case is returned to the Board, the Board 
will not be able to adjudicate the claim 
prior to the expiration of the one-year 
time period unless the appellant 
indicates that she has no additional 
evidence to submit or waives the one-year 
response period.  

3.  The RO should request the appellant 
to clarify her appointment of 
representative.  

4.  After a reasonable amount of time has 
been afforded the appellant's appointed 
representative (clarified) to review the 
claims folder and submit a presentation, 
the appellant should be scheduled to 
appear at a hearing at the RO before a 
Veterans Law Judge of the Board as soon 
as it may be feasible.  

Notice should be sent to the appellant 
and her representative, a copy of which 
should be associated with the claims 
file.

5.  The appellant should be asked to 
submit any other information, evidence, 
or arguments that may be pertinent to the 
appeal at that time.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
she is notified by the RO.



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

